United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shoreline, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0426
Issued: June 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2018 appellant filed a timely appeal from a November 16, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a consequential right
knee condition causally related to his accepted June 11, 2009 left knee employment injury.
FACTUAL HISTORY
On July 6, 2009 appellant, then a 58-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 11, 2009 he twisted his left knee alighting a stairway while in
the performance of duty. He stopped work on June 12, 2009. OWCP accepted the claim for a tear
1

5 U.S.C. § 8101 et seq.

of the medial meniscus of the left knee. On July 28, 2009 Dr. Robin Fuchs, a Board-certified
orthopedic surgeon, performed a left knee limited synovectomy and chondroplasty of the patella,
trochlea, and medial femoral condyle.
After experiencing intermittent disability, appellant returned to full-time modified
employment on December 26, 2009.2
OWCP subsequently expanded acceptance of the claim to include localized secondary
osteoarthritis of the left lower leg.3
On January 22, 2018 appellant filed a notice of recurrence (Form CA-2a) alleging that on
March 15, 2014 he sustained a recurrence of the need for medical treatment causally related to his
June 11, 2009 employment injury. In an accompanying statement, he related that he had
performed modified duty from December 2009 to March 2014 due to his accepted June 11, 2009
employment injury. During this time, appellant put additional stress on his right knee because his
left knee was injured. On December 22, 2014 he had a right total knee replacement. Appellant
requested a schedule award for his right knee, contending that his right knee condition and right
knee replacement resulted from his left knee injury.
In a development letter dated May 9, 2018, OWCP requested that appellant provide
medical evidence regarding the causal relationship between his employment and his alleged
consequential injury to his right knee. It afforded him 30 days to respond.
In a report dated May 23, 2018, Dr. Fuchs discussed his treatment of appellant for a right
knee condition beginning April 18, 2014. He related that he had undergone a right partial
meniscectomy and debridement on May 13, 2014 and a total knee replacement on
December 22, 2014. Dr. Fuchs diagnosed status post right total knee replacement following a
diagnosis of degenerative arthritis. Regarding causation, he related, “I reviewed with [appellant]
that on his previous chart notes dating back to April 18, 2014 I have no documentation that this
was an injury at work.” Dr. Fuchs related that he had reviewed his chart notes, but could not “find
a causal relationship with work.” He related, “[Appellant] understands, unfortunately, since this
was never discussed prior to his surgeries, it would be difficult to change his medical record. If at
this time he feels there was some injury at work that caused his knee condition he can certainly
pursue this on his own.”
On September 18, 2018 appellant related that after he returned to modified employment in
December 2009 he had overused his right knee due to limitations resulting from his left knee
injury. He requested a schedule award for his total knee replacement.
By decision dated November 16, 2018, OWCP denied appellant’s claim for a consequential
right knee condition. It found that the medical evidence was insufficient to establish that his right

2

Appellant worked modified duty until his retirement on December 1, 2016.

3

By decision dated July 9, 2010, OWCP granted appellant a schedule award for two percent permanent impairment
of the left lower extremity. By decision dated May 8, 2017, it granted him a schedule award for an additional 19
percent left lower extremity impairment.

2

knee condition occurred as a consequence of his accepted June 11, 2009 left knee employment
injury.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that flows
from the injury is deemed to arise out of the employment, unless it is the result of an independent,
intervening cause attributable to the employee’s own intentional conduct.4 The basic rule is that a
subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.5 With respect
to consequential injuries, the Board has held that, where an injury is sustained as a consequence
of an impairment residual to an employment injury, the new or second injury, even though
nonemployment related, is deemed, because of the chain of causation to arise out of and in the
course of employment and is compensable.6
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, explaining causal relationship. Rationalized medical
evidence is an opinion of reasonable medical certainty supported by sound medical rationale
explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a consequential
right knee condition causally related to his accepted June 11, 2009 left knee employment injury.
Appellant alleged that he developed a right knee condition that required a total knee
replacement as a result of overcompensating for his accepted left knee injury. He did not, however,
submit sufficient medical evidence to establish a diagnosed right knee condition as a consequential
injury.
On May 23, 2018 Dr. Fuchs discussed appellant’s history of a right knee partial
meniscectomy and debridement on May 13, 2014 and a total knee replacement on
December 22, 2014. He diagnosed status post right total knee replacement. Dr. Fuchs reviewed
chart notes beginning on April 18, 2014 which he advised contained no history of a work injury.
He related that he could not find a causal relationship between appellant’s right knee condition and
4
Albert F. Ranieri, 55 ECAB 598 (2004); Clement Jay After Buffalo, 45 ECAB 707 (1994); John R. Knox, 42
ECAB 193 (1990).
5

S.M., 58 ECAB 166 (2006); Debra L. Dillworth, 57 ECAB 516 (2006); Carlos A. Marrero, 50 ECAB 117 (1998).

6

R.V., Docket No. 18-0552 (issued November 5, 2018); L.S., Docket No. 08-1270 (issued July 2, 2009); Kathy A.
Kelley, 55 ECAB 206 (2004).
7

J.B., Docket No. 14-1474 (issued March 13, 2015).

3

his employment. Dr. Fuchs’ opinion, consequently, is insufficient to establish that appellant
sustained a right knee condition as a consequence of his accepted June 11, 2009 left knee
employment injury.8
On appeal appellant alleged that he would not have sustained a right knee condition
requiring a total knee replacement if he had not experienced the left knee injury on June 11, 2009.
As explained above, however, appellant has the burden of proof to establish a claim for a
consequential injury through the submission of rationalized medical opinion evidence.9 He has
not submitted evidence from a physician who, based on an accurate factual history, found that he
had a right knee condition as a consequence of his accepted left knee condition. Thus, appellant
has not met his burden of proof.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a consequential
right knee condition causally related to his accepted June 11, 2009 left knee employment injury.

8

See Y.F., Docket No. 17-1187 (issued June 5, 2018).

9

Id.

10

K.W., supra note 3; see also V.R., Docket No. 17-1166 (issued October 24, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

